Citation Nr: 1400619	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus and bilateral foot strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Veteran served on active duty from August 1999 to August 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO, in pertinent part, granted service connection for bilateral pes planus and bilateral foot strain and assigned an initial zero percent (noncompensable) rating, effective August 10, 2008.

In October 2010, while the Veteran's appeal to the Board was pending, the RO increased the rating for bilateral pes planus and bilateral foot strain to 10 percent, effective August 10, 2008.  Thereafter, the Veteran indicated that she was seeking a still higher rating.  See also AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Accordingly, the issue on appeal has been characterized as set forth on the title page.

This appeal is being processed using the Virtual VA paperless claims processing system.  Any future consideration of the Veteran's case should take into consideration the existence of the electronic record.

For the reasons expressed below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking additional compensation based, in part, on functional impairment occasioned by bilateral plantar fasciitis, as diagnosed on VA examination in August 2010.  She is also seeking separate ratings for bilateral pes planus and bilateral foot strain.

Presently, it is not entirely clear from the available evidence whether and to what extent, if any, the symptoms of the Veteran's bilateral pes planus can be distinguished from symptoms of foot strain, so as to warrant the assignment of separate evaluations.  See 38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In addition, although the August 2010 VA examiner diagnosed plantar fasciitis, he did not provide a clear opinion as to whether plantar fasciitis was part and parcel of, or caused or aggravated by, the Veteran's service-connected pes planus and/or foot strain, or if the condition was otherwise related to service.  A new examination is therefore required.  

Records of the Veteran's VA medical treatment were last uploaded to her electronic claims file on October 6, 2010.  On remand, efforts should be made to obtain records of any relevant VA treatment she may have undergone since that time, in order to ensure that her claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  

The Veteran's VA vocational rehabilitation folder, or a legible paper or electronic copy thereof, should also be obtained, inasmuch as it appears from the record that the Veteran applied for VA vocational rehabilitation services in January 2009 based, at least in part, on disability attributable problems with her feet.  The Veteran should also be afforded an opportunity to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the matter on appeal, including any new or additional evidence pertaining to treatment for plantar fasciitis.  

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the matter on appeal, including any new or additional evidence pertaining to treatment for plantar fasciitis.  If she provides the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any records identified by the Veteran as relevant are not available, the claims file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since October 6, 2010.  The evidence obtained, if any, should be associated with the claims file.  If additional records are not available, the claims file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

3.  Obtain the Veteran's VA vocational rehabilitation folder, or a legible paper or electronic copy thereof, and associate it with the record on appeal.  If no such folder is available, the claims file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

4.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of her feet.  The examiner should review the claims file (and the Veteran's VA vocational rehabilitation folder, if obtained).  All indicated tests (including X-rays, if necessary), should be conducted and the results reported.

After examining the Veteran and reviewing the available evidence, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the plantar fasciitis noted on VA examination in August 2010 is part and parcel of, or caused or aggravated by, the Veteran's service-connected bilateral pes planus and/or bilateral foot strain, or if the condition is otherwise related to service.  In so doing, the examiner should discuss the medical significance, if any, of the multiple references to plantar fasciitis in the Veteran's service treatment records beginning in November 1999.

The examiner should also fully describe any and all functional deficits associated with the Veteran's feet.  In so doing, the examiner should identify each disability affecting the feet (e.g., pes planus, strain, plantar fasciitis) and separately identify the symptoms associated with each disability.  If there is overlap in symptomatology between two or more disabilities, that fact should be noted.

The examiner should also address the impact that the Veteran's service-connected bilateral foot disability has on her employability.

A complete medical rationale for all opinions expressed must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, giving consideration to the Veteran's assertion that she is entitled to additional compensation, and/or separate ratings, for bilateral pes planus, bilateral foot strain, and bilateral plantar fasciitis.  If any benefit sought remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

